Citation Nr: 1432496	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-20 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as due to an undiagnosed illness and as a result of a service-connected disability.

2.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), currently at 50 percent from September 27, 2007 to September 14, 2011 (except December 8, 2008, to January 31, 2009), and at 70 percent for the period from September 15, 2011, to January 28, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to January 1981, from October 1982 to June 1988, and from September 1990 to September 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) in Des Moines, Iowa.  In a September 2008 rating decision, the RO granted service connection and assigned an initial 30 percent rating for PTSD.  The RO confirmed and continued the previous denial of service connection for a back condition in a December 2008 rating decision.  Both determinations were appealed by the Veteran.  

In September 2009, the Veteran testified regarding this matter at a hearing before a Decision Review Officer (DRO).  He testified before the undersigned at a hearing held by video conference in January 2011.  The Board found new and material evidence sufficient to reopen service connection for a back disorder in June 2011.  This underlying issue as well as an initial rating in excess of 30 percent for PTSD was remanded for additional development at that time.  In an August 2012 rating decision, the Appeals Management Center in Washington, D.C., increased the initial rating for PTSD to 50 percent for the period through September 14, 2011, and to 70 percent for the period beginning September 15, 2011.

The issue of a higher initial rating for PTSD remained on appeal because the increase for either period was not to the maximum rating possible.  AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the August 2012 rating decision (notice was not issued until October 2012) assigned a temporary 100 percent initial rating due to hospitalization for the period from December 8, 2008, to January 31, 2009.  A May 2014 RO rating decision further increased the Veteran's initial rating for PTSD to 100 percent effective January 29, 2014.  100 percent is the maximum rating allowable.  It follows that the aforementioned periods in which such a rating has been assigned must be excluded from this matter.
Since the last determination for this matter in an August 2013 supplemental statement of the case, new pertinent evidence has been procured.  It must be referred to the agency of original jurisdiction, the RO here, for initial review unless either the right to this review is waived or the Board fully allows the benefit(s) sought.  38 C.F.R. § 20.1304(c).  There are indications of waiver here.  In a November 2012 statement, the Veteran waived his right to have any submitted new pertinent evidence reviewed by the RO.  His representative also requested "all due consideration of ... the evidence of record" in an April 2014 Informal Hearing Presentation (IHP).  This includes new pertinent evidence submitted or procured.

The following determinations regarding this matter are made based on review of the Veteran's paper and electronic claims files.  Of note is that this matter does not include headaches/migraines or fibromyalgia issues.  Indeed, the August 2012 rating decision granted service connection and assigned initial ratings for both headaches/migraines and fibromyalgia.  The benefits sought were granted for these issues such that they no longer remain on appeal, in other words.  This was acknowledged in the aforementioned IHP.  The Veteran's May 2014 statement requesting discontinuance (withdrawal) of these issues therefore is moot as it concerns this matter.  He also requested the same for "feet, pain," but this matter never included such issues.


FINDINGS OF FACT

1.  The Veteran's currently-diagnosed DDD did not manifest within the first year following his separation from service, and it and his current spondylosis diagnosis are not related to his back injury during service, to his service otherwise, or to a service-connected disability.

2.  The symptoms of the Veteran's service-connected PTSD did not cause occupational and social impairment with deficiencies in most areas during the period from September 27, 2007 to September 14, 2011, or total occupational and social impairment during the period from September 15, 2011, to January 28, 2014.

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a back disorder, to include as a result of an undiagnosed illness or as a result of a service-connected disability, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1117, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.102, 3.103, 3.159, 3.3033.307, 3.309, 3.310, 3.317, 4.71a, Diagnostic Codes 5003-5010 (2013).

2.  The criteria for an initial rating higher than 50 percent for the period from September 27, 2007 to September 14, 2011, and higher than 70 percent for the period from September 15, 2011, to January 28, 2014, have not been met for service-connected PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how a rating and an effective date will be assigned if service connection is granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A December 2007 letter (issued when the relevant issue on appeal was characterized as new and material evidence) provided the criteria for establishing service connection, the evidence required in this regard for both a back disorder and PTSD, the Veteran's and VA's respective duties for obtaining evidence, and how initial ratings and effective dates generally are assigned if service connection is granted.  It was sent prior to initial adjudications via the September 2008 and December 2008 rating decisions.  [With respect to the underlying claim for service connection for a back disorder, a post-decisional letter dated in August 2011 (and issued pursuant to the Board's remand) provided the criteria necessary for this particular issue remaining on appeal.]  That service connection, the benefit originally sought for PTSD, was granted in the former rating decision is reiterated.  The purpose of notice therefore was fulfilled for this disability.  Dingess, 19 Vet. App. at 473.  

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service personnel records, Social Security Administration (SSA) records, and VA treatment records, some of each type of which are pertinent, have been procured by VA.  The most recent of the VA treatment records were obtained pursuant to the Board's remand.  Service treatment records for the Veteran's active duty service from September 1990 to September 1994 have been procured by VA.  Attempts were made to procure those for his active duty service prior thereto, but they were unsuccessful.  A formal finding of unavailability was made in August 2007.  A few private treatment records regarding the Veteran are available, but they are not pertinent.  VA has not procured any pertinent private treatment records because none have been identified by the Veteran or his representative.  Further, none have been submitted.  All indications indeed are that the Veteran primarily receives his health care from VA.

Finally, the Veteran underwent VA medical examinations for his PTSD in August 2008, November 2008, March 2010, on September 15, 2011, and on January 29, 2014.  The 2011 examination was in compliance with the Board's remand.  The Veteran also underwent a VA medical examination regarding his back in September 2011.  It also was in compliance with the Board's remand.  To the extent an examiner did not review one or more of the claims files, there otherwise was an awareness of the Veteran's medical history because he recounted it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  He also was interviewed and assessed by each examiner.  An opinion was provided for his back.  These actions have provided sufficient detail so that the determinations made herein are fully informed.  As such, the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is significant that neither the Veteran nor his representative has identified any further development necessary for adjudication that has not been completed.  The record also does not indicate any such development.  Thus, the Board finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There further has been at least substantial compliance with the Board's remand, as is required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Of final note, a hearing must include an explanation of the issues on appeal and identification of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The issues on appeal, to include those comprising this matter, were identified at the outset by the DRO and by the undersigned.  It later was explained by the undersigned that linking a back disorder to service and the current severity of PTSD symptoms was of primary import.  Further, the Veteran's representative along with the DRO or the undersigned questioned him at both hearings concerning his back and PTSD symptoms, why he felt his back symptoms were related to service, and the impairment caused by his PTSD symptoms.  They additionally questioned him at both hearings about where he has been treated.  No pertinent evidence that remains outstanding was identified.  
II.  Service Connection

Service connection means that the facts, shown by evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be a current disability, the in-service incurrence or aggravation of an injury or disease, and a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Service connection also may be established for any disease diagnosed after separation from service if it was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Manifestation of the same chronic disease during service and at any later date may be service-connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic during service or where the determination that it was chronic is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  There is a rebuttable presumption of service connection when there was active duty service for 90 days or more during a period of war or after December 31, 1946, and the chronic disease manifested, whether or not it was diagnosed, to a compensable degree within the first post-service year.  38 U.S.C.A. §§ 1112(a), 1113, 1153; 38 C.F.R. §§ 3.307, 3.309(a); Smith v. Shinseki, 24 Vet. App. 40 (2010).

Objective indications of a qualifying chronic disability for Persian Gulf veterans must manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more by December 31, 2016, after such service. 38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1). A qualifying disability includes, among other things, an undiagnosed illness. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).  Objective indications of such a disability include muscle pain and joint pain.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b). To be chronic, it must have existed for six months or more.  38 C.F.R. § 3.317(a)(4).
Secondary service connection means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  In other words, there must be a current nonservice-connected disability and an incurrence or aggravation nexus between it and a service-connected disability.  Aggravation means a permanent worsening beyond natural progression.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The baseline level of disability pre-aggravation must be compared to the current level of disability.  38 C.F.R. § 3.310(b).  Compensation may be paid only for the degree of disability attributable to aggravation.  Id.; Allen, 7 Vet. App. at 439.

All the evidence must be reviewed, but only the most salient must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

A current disability is present near or at the time a claim is filed or at any time during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007). The Veteran filed the instant claim in September 2007.  VA treatment records, including those during the timeframe since then, contain various diagnoses of back pain.  Symptoms, such as pain, without an underlying diagnosis do no constitute a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  With respect to the Veteran, an underlying diagnosis exists.  It was indicated at the September 2011 VA medical examination that imaging studies, in particular X-rays, have been performed.  They showed degenerative changes in July 2007 and October 2010.  Diagnoses of spondylosis and degenerative disc disease (DDD) finally were made at the examination.
Service connection for a back disorder cannot be granted on the basis of an undiagnosed illness.  The Veteran active duty service, specifically the entirety of his active duty service from September 1990 to September 1994, was during the Persian Gulf War.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  However, it follows that there can be no undiagnosed illness since the aforementioned diagnoses have been made.  Service connection for a back disorder as a chronic disease also cannot be presumed.  The Veteran's service was for more than 90 days.  Indeed, he served for several years.  All were after December 31, 1946, while it is reiterated that some were during a period of war.  Degenerative joint disease is a form of arthritis.  Dorland's Illustrated Medical Dictionary 539 (31st ed. 2007).  Spinal discs are one type of joint.  Id. at 986.  That Veteran's DDD thus is synonymous with arthritis.  However, there is no indication that he manifested it to a compensable degree within the year following his final separation from service.

Indeed, the Veteran has not contended that he had DDD at all much less to a compensable degree by September 1995.  Such a contention, if made, would be insufficient.  The Veteran is a lay person because he lacks a medical background.  A lay person is competent to diagnose a disability if it is readily identifiable, relating a contemporaneous medical diagnosis, or describing symptoms supporting a later such diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Arthritis, and thus DDD, usually must be established by X-rays.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010.  Thus, it is not readily identifiable.  Neither a contemporaneous nor a later medical diagnosis is possible.  No X-rays or even treatment records dated between September 1994 and September 1995 exist.  A November 1994 VA medical examination for the Veteran's back was not conducted because he failed to report for it.

The Board acknowledges that the service treatment records for the Veteran's service from August 1980 to January 1981 and from October 1982 to June 1988 are unavailable.  When records are lost or destroyed while in the possession of the government, there indeed is a heightened obligation to explain all findings and conclusions and to consider the benefit of the doubt.  Ussery v. Brown, 8 Vet. App. 64 (1995); Cuevas v. Principi, 3 Vet. App. 542 (1992); Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the standard for establishing service connection is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran contends that his back disorder is attributable to jump school which he attended during service in or around 1982.  He recounts that he injured his back while there, whether by the jumps or due to falling in a hole or tripping during a run and that he sought treatment for his back at that time and, after failure to complete jump school, only when his back symptoms which primarily consisted of pain made doing so absolutely necessary.  He contends that his back disorder is attributable to heavy work he did during service.  Lay evidence is competent when it relates that which is personally experienced or observed.  Layno v. Brown, 6. Vet. App. 465 (1994).  The Veteran therefore is competent with respect to the aforementioned because such would have been experienced by him personally.

In weighing the credibility of lay evidence, interest, bias, inconsistency, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor are of import.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is credible with respect to the aforementioned because none of these factors is significant.  He obviously is self-interested, as a favorable determination makes it possible for him to receive additional compensation benefits (he has received maximum benefits since October 23, 2012, as discussed below, but back benefits can be awarded for the timeframe prior thereto).  Yet, his demeanor at both hearings did not suggest dishonesty.  Further, facial implausibility and inconsistency do not exist.  There are no service treatment records, but the DD-214s show that the Veteran was a Vulcan vehicle crewmember, petroleum supply specialist, and light wheel vehicle mechanic.  

There is some indication of a back problem during service from September 1990 to September 1994.  There is neither chronicity nor continuity of symptoms since this problem was not DDD.  It was not manifested or even noted during the aforementioned service, in other words.  As such, there cannot be chronicity or continuity of symptomatology during prior service.  The available service treatment records show that the Veteran further denied having any painful or "trick" joints as well as any loss of movements in a joint in August 1990.  He similarly denied recurrent back pain at his September 1990 entrance examination.  No mention was made to any back injury or problems during prior active duty service.  His spine was found to be normal.  He did not seek treatment for his back at any time.  However, he complained of swollen or painful joints and recurrent back pain at his June 1994 separation examination, where his spine was again found to be normal.

The Veteran believes that his back disorder is related to the aforementioned during his active duty service.  Lay evidence sometimes can confirm such a nexus.  Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372; Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there exists a nexus here falls outside the province of a lay person.  It rather is a medical question.  Of import in this regard are the complexities of the musculoskeletal system in general, the numerous causes of back disorders specifically, and the number of years that have passed since the Veteran's active duty service.  Only those with a medical background are competent where the determinative issue is medical.  Jones v. West, 12 Vet. App. 460 (1999).  Therefore, the Veteran is not competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d  at 1372.  His credibility thus need not be addressed.

As part of the September 2011 VA medical examination, a medical opinion was rendered as noted above.  It is the only medical opinion that has been rendered.  It was opined that both the Veteran's spondylosis and DDD are less likely than not related to his active duty service.  With respect to weighing a medical opinion, the qualifications and expertise of the individual rendering the opinion, the scope of the assessment, review of pertinent evidence, the accuracy of the factual premises underlying the opinion, the rationale provided for it, and degree of certainty in it are of import.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  None of these factors are significant.

A nurse practitioner rendered the opinion.  His qualifications and expertise have not been challenged, and therefore he is presumed competent.  Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563 (2007); Hilkert v. West, 12 Vet. App. 145 (1999).  Review of the paper claims file and VA treatment records was noted by the nurse practitioner.  That the Veteran was interviewed as well as assessed is reiterated.  There is no indication of any deficiency with the scope of this assessment.  Unequivocal language was used by the nurse practitioner in expressing his negative opinion.  Further, a rationale was provided.  It was indicated that spondylosis and DDD were due to the Veteran's age and occupational history.  That the X-rays showed interval changes, specifically the lack of disc space narrowing initially but its presence later, consistent with age-related changes and obesity was highlighted-as was the fact that worked as a truck driver and that he had performed other manual labor since service.

With respect to the nurse practitioner's rationale, several points are notable.  The partial attribution to manual labor first is consistent with VA treatment records.  Such a record dated in October 2007 indeed references back pain in relation to heavy labor.  There accordingly is no indication of an inaccurate factual premise in this regard.  Apparently more weight was attributed to the Veteran's heavy work after his separation than during his service.  That his service was for less than a decade whereas he worked thereafter for over 18 years is notable.  Interpretation of the X-rays also does not convey reliance on an inaccurate factual premise.  However, the final point highlighted by the nurse practitioner is partially inaccurate.  It was noted that the Veteran did not recount a specific back injury during service but rather believed that routine duties ultimately led to such an injury.  

This is accurate insofar as he competently and credibly recounted doing heavy work therein.  It is not accurate insofar as he competently and credibly recounted an incident during jump school.  Nevertheless, this oversight is of no consequence.  The fact remains that X-rays show findings consistent with age and obesity instead of trauma.  The jump school incident, in sum, resulted in at most an acute injury which resolved as opposed to a permanent injury.  This is supported by the available service treatment records.  It is reiterated that the Veteran denied joint symptoms to include those of the back in August and September 1990.  The only documentation of any such symptoms in the available service treatment records dated from then until September 1994 was his report of back pain in June 1994.  
The Veteran recounts that he has had back symptoms to include pain ever since his jump school incident.  He is competent in this regard for the same reason he was competent to recount this incident.  Lay evidence cannot be discounted merely because there is no supporting contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the absence of the Veteran's service treatment records prior to September 1990 does not in and of itself render his recount lacking in credibility.  Neither does the absence of VA or private treatment records for a few years following his final separation from service in September 1994.  Symptoms first are noted in 1997 VA treatment records.  These absences, however, along with other factors may lead to a finding that the Veteran is not credible in reporting persistent back symptoms.  

In this respect, persistent back symptoms are facially plausible following an injury.  The Veteran's testimony at both hearings once again did not suggest that he was being untruthful.  Yet the aforementioned denials in the available service treatment records are particularly notable.  They indeed are inconsistent with the Veteran's recount now.  The denials are more persuasive that this recount because they were made concerning the present instead of the past.  Curry v. Brown, 7 Vet. App. 59 (1994).  Recall becomes susceptible to inaccuracy with time.  Further, the Veteran's self-interest in financial gain once again is notable.  To the extent his recount includes persistent symptoms ever since service, he may be both competent and credible.  Yet even assuming this, he is not competent to attribute these symptoms to a back disorder stemming from service.  

Another disability for which the Veteran has been service-connected, fibromyalgia, encompasses joint pain.  He reported its onset in the 1990's even though it was not formally diagnosed until much later.  As a lay person, he is unable to distinguish between joint pain attributable to one disability over another.  Further, the Veteran denied injuring his back after service at the hearing before the undersigned.  He then testified that it has not taken much after service to at least aggravate his back.  VA treatment records identify several potential injuries to his back or incidents with the potential to aggravate it that did not occur during service, however.  A June 2012 VA treatment record mentions serious car and motorcycle accidents.  A November 2013 VA treatment record mentions multiple back injuries.  As a lay person, the Veteran is unable to distinguish between the effects of one injury on his back and the effects of others.

The Veteran testified at the hearing before the undersigned being told by medical professionals that his back disorder is related to his service, whether outright or to years of walking with an altered gait due to knee and feet injuries sustained in the jump school incident.  He did not provide specific details as to what was said, when it was said, or anything else that could be used to confirm his testimony.  Absent such, a lay person's account of what a medical professional purportedly told him is not medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  There is no medical evidence for secondary service connection, and procuring it is unnecessary.  Service connection has not been established for any knee disorder.  Service connection has been established for two feet disorders, metatarsalgia and plantar fasciitis.  Yet VA treatment records never have attributed a limp or any other gait asymmetry to either disorder.  At a March 2010 VA medical examination for the Veteran's feet, his gait was symmetric.  His extremities were properly aligned.  

For the foregoing reasons, service connection for the Veteran's back disorder cannot be presumed, established, or otherwise granted.  The preponderance of the evidence is against his receipt of this benefit sought on the basis of all raised and/or applicable theories of entitlement, in other words.  Negative evidence, particularly the September 2011 VA medical examination complete with medical opinion, indeed is particularly persuasive.  Positive evidence, which primarily is from the Veteran, is less persuasive.  Absent an approximate balance between this negative and positive evidence, there is no benefit of the doubt to afford to the Veteran.  This is true notwithstanding that heightened obligation to consider applying this benefit to him.  Service connection for a back disorder is denied.

III.  Higher Rating

A.  Schedular

Ratings represent the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which the applicable disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the applicable rating criteria.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  A staged rating, the assignment of two or more ratings for different portions of the timeframe of concern, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

If two ratings are potentially applicable, the higher is assigned if the disability more nearly approximates the criteria for it.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. Any reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. The claimant prevails if the evidence supports a higher rating or is in relative equipoise (such that the claimant is afforded the benefit of the doubt), but does not prevail when the preponderance of the evidence is against the assignment of a higher rating. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Most mental disorders, to include PTSD, are rated using a General Rating Formula.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is assigned thereunder for occupational and social impairment with reduced reliability and productivity.  Symptoms productive of this level of impairment include flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short- and long-term memory (retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, and mood.  Symptoms indicative of this level of impairment include suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.

The maximum 100 percent rating is assigned for total occupational and social impairment.  Symptoms conveying this level of impairment include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) assesses an individual based on a hypothetical mental health continuum.  Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores from 51 to 60 indicate moderate symptoms (flat affect, circumstantial speech, occasional panic attacks) or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).  Scores from 41 to 50 indicate serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (speech at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking or mood (avoidance of friends, neglect of family, and inability to work).

Whether by GAF score or otherwise, the level of impairment found by an examiner is not dispositive.  VAOPGCPREC 10-95 (Mar. 31, 1995).  The General Rating Formula further sets forth only examples of the type and degree of symptoms, or the resulting impairment, that justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required that all, most, or even some of the listed symptoms be present.  Id.; 38 C.F.R. § 4.21.  Instead, all manifested symptoms must be considered.  38 C.F.R. § 4.126.  If they are productive of impairment equivalent to what would result from listed symptoms, the rating corresponding to those symptoms shall be assigned.  Mauerhan, 16 Vet. App. at 436.

The probative value of the evidence must be assessed.  38 C.F.R. § 4.6.  Evidence found to be persuasive or unpersuasive once again must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson, 7 Vet. App. At 36, Masors, 2 Vet. App. at 181; Wilson, 2 Vet. App. at 614; Hatlestad, 1 Vet. App. at 164; Gilbert, 1 Vet. App. at 49.  That includes any lay evidence in addition to the medical evidence.  Only the most relevant evidence need be discussed, even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence dated prior to the instant claim thus will be referenced to the extent it sheds light on the timeframe during which this claim has been pending.  38 C.F.R. § 4.1.

At the outset, it is notable that the Veteran has been diagnosed with numerous mental disorders.  These include PTSD, anxiety disorder not otherwise specified (NOS), depressive disorder, depressive disorder NOS, major depressive disorder, and alcohol abuse.  Only his PTSD is service-connected.  Differentiating symptoms attributed to a service-connected disability and those attributed to a nonservice-connected disability must be based on medical evidence.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  There is no such evidence here.  Indeed, the VA treatment records, SSA records, and VA medical examinations are silent in this regard.  All of the Veteran's symptoms accordingly will be taken into account.  They are deemed to be symptoms of his service-connected PTSD for purposes of this determination, in other words.  

The Board finds that a higher initial rating for the Veteran's service-connected PTSD is not warranted.  The 50 percent initial rating assigned for the period from September 27, 2007 through September 14, 2011 (except December 8, 2008, to January 31, 2009) and the 70 percent initial rating assigned for the period from September 15, 2011, to January 28, 2014, therefore are continued as more nearly approximated.  In other words, the Veteran is recognized as having had occupational and social impairment with reduced reliability and productivity due to his symptoms during this former period.  He also is recognized as having had such impairment with deficiencies in most areas due to his symptoms during this latter period.  Yet these symptoms did not cause such impairment with deficiencies in most areas, the criteria for even the next higher rating of 70 percent, during the former period.  They similarly did not cause or total occupational and social impairment, the criteria for the only higher and maximum rating of 100 percent, during the latter period.

During the periods from September 27, 2007 through September 14, 2011, and from September 15, 2011, to January 28, 2014, several symptoms were reported by the Veteran during VA medical examinations, in VA treatment records, and during the hearings.  These included sleep difficulties, pessimism, depression, some crying spells, low motivation and energy, anhedonia, anxiety, irritability, anger with associated outbursts and road rage, low frustration tolerance, having a hard time relating to, being cautious of, and avoidance of others, suspiciousness, intrusive thoughts, rumination, indecision, memory and concentration difficulties, hypervigilance, and startling easily.  The Veteran also reported suicidal ideation beginning in 2010 as well as occasional homicidal ideation.  This was transient at first but became more persistent by 2011.  It was always passive in that he never had an intent or a plan.  During the latter of the aforementioned periods, the Veteran also reported at least three panic attacks per week.

The Veteran is competent to report his symptoms and their impact on him.  Indeed, the same reason set forth in this regard in the service connection context apply.  The Veteran is only somewhat credible in reporting his symptoms and their impact on him, however.  The examiner who conducted the August 2008, November 2008, and March 2010 VA medical examinations found him to be only a moderately reliable historian.  A tendency to exaggerate was noted at this last examination.  The examiner who conducted the September 15, 2011, and January 29, 2014, VA medical examinations did not mention exaggeration.  Yet the disability picture revealed by them, particularly the last (which is considered here even though it occurred the day after the period ending January 28, 2014, in recognition that symptoms and their impact do not change overnight) differs from that revealed in contemporaneous VA treatment records.  There, in sum, is reason to doubt the Veteran's credibility to some extent for the period from September 27, 2007 through September 14, 2011, and for the period from September 15, 2011, to January 28, 2014.

All VA treatment records and each of the VA medical examinations document that the Veteran always was oriented.  His attitude generally was cooperative, and his behavior was appropriate.  His hygiene usually was fair/adequate or better, though he sometimes was slightly disheveled or had not combed his hair during the latter of the aforementioned periods.  A neglect of personal hygiene with an intermittent inability to maintain a minimal level was noted at the last VA medical examination only.  During the former period, the Veteran appeared tired, guarded, cautious, nervous, and exaggeratedly anxious, uncomfortable, and dysphoric.  He was fidgety and tearful on occasion, and he sighed often on one occasion.  His eye contact ranged from poor at first but then became fair to good.  The amount of his speech was decreased once, and there was mild latency with modulation as if his teeth were clenched once.  During the latter period, the Veteran appeared restless, anxious, and sometimes distressed or mildly irritable.  He was guarded and somewhat evasive.  His eye contact was poor to fair.  His speech was slow, and he was terse initially once.  There was some psychomotor slowness during both periods.

Further, the Veteran's mood was variously characterized as neutral, anxious, enraged, dysthymic, and dysphoric during the former period.  His affect was variously characterized as dysthymic, down, restricted, and somewhat flat.  During the latter period, the Veteran's mood was variously characterized as down, tense, anxious, on edge all the time, irritable, and terrible.  His affect was variously characterized as overly neutral, constricted or with very little range or reactivity, flat, and very flat.  His memory, attention, and concentration ranged from adequate to limited during the former period, while they were poor to fair during the latter period.  With respect to the latter period, both short- and long-term memory were impaired.  The Veteran's insight and judgment ranged from limited or fair to good during the former period.  His impulse control and abstract thinking was found to be impaired at the last VA medical examination only.  At no point during either period did he suffer from hallucinations, delusions, obsessions, compulsions (his excessive worrying did not arise to this level), or obsessive or ritualistic behavior.  

It is clear that the Veteran had a deficiency with respect to mood was particularly apparent, during the period from September 27, 2007 through September 14, 2011, but no thinking deficiencies were apparent.  A slight deficiency regarding judgment was apparent.  There is no indication of school attendance.  With respect to work, the Veteran was employed continuously and full-time at a VA facility where he was responsible for custodial and then maintenance tasks.  He felt that this was the only job he was capable of doing because of the accommodations made.  These were particularly from a former boss, with a new boss being less understanding.  In any event, the Veteran worked largely independently and carried a notebook or personal digital assistant to help with memory.  He participated in the union, but left meetings if they got crowded.  He went to a quiet location when he got anxious or overwhelmed.  In other words, the Veteran was permitted to have limited interaction with others.  Yet he was exceedingly worried about being fired, and had confrontations with coworkers to include yelling and throwing things.

With respect to family relations, the Veteran reported little to no interaction with his mother, brother, and two minor children from a former marriage.  It was noted that he had little social support.  Yet, the March 2010 VA medical examination reflects that he saw his mother and brother who were local.  It further reflects that he lived with family before moving into a trailer owned by his brother, who did most of the chores.  This implies some level of contact.  The Veteran did not go over to his mother's house, but he called her as well as his brother.  He visited with his children at least once and had contact with one over the telephone.  He testified that he had not had a girlfriend in well over a decade, but he otherwise reported buying a house with a girlfriend before breaking up with her.  This suggests that their relationship was, at least for a time, somewhat serious.  The Veteran also had a female friend who became his third wife at some point.  While he testified that he did not have any friends, he retained membership in and emailed members of an out-of-state motorcycle club.  He finally did not interact with neighbors or go out much, but he enjoyed some solitary hobbies.

The Veteran, in sum, had deficiencies in several areas.  It is debatable whether or not he had deficiencies in most areas.  Arriving at a conclusion in this regard is unnecessary.  Even if the conclusion was that the Veteran had deficiencies in most areas, they did not result in occupational and social impairment of the type and degree required for a 70 percent rating.  The impairment that would result from the symptoms listed in the General Rating Formula for this rating indeed would be quite substantial.  While it is not dispositive, it is notable that the Veteran manifested only a few of these symptoms (near-continuous depression, impaired impulse control, difficulty in adapting to stressful circumstances).  His impairment due to these symptoms and the others he manifested was somewhat less than quite substantial.  He was able to maintain a full-time job despite his symptoms.  He further kept in contact with family and befriended a woman whom he ultimately married.  He also interacted acceptably with VA treatment providers, a VA medical examiner, the DRO, and the undersigned.

During the period from September 15, 2011, to January 28, 2014, the Veteran's job performance deteriorated.  He received at least one poor evaluation because he could not concentrate, had poor work quality, took breaks, was argumentative and had temper outbursts in which he sometimes threw objects or threatened others, and frequently used sick leave.  This was despite accommodations such as changing his job tasks and changing his work shift.  The Veteran ultimately quit working in late 2012.  He lived with his third wife, but their relationship was strained.  They rarely saw one another.  The Veteran further found confiding in his wife to be stressful, and she took care of all chores.  Otherwise, he indicated that a four day fishing trip with other Veterans which included a long bus ride ended up being too much.  He once again reported having rare contact with his mother and brother and having no friends.  Yet he also reported visiting his wife's family, having no contact with his children as well as regular phone contact with his son and distant contact with his daughter, and spending time with grandchildren.  His attendance at a birthday party at a public location for a granddaughter specifically was referenced.  So was eating out on one occasion, though this and dog sitting caused bad anxiety episodes.

The Veteran, in sum, did not have total occupational and social impairment.  It is clear that there was not total occupational impairment prior to his retirement since he was, in fact, working full-time then.  Whether or not there was total occupational impairment after his retirement is debatable.  Arriving at a conclusion in this regard once again is unnecessary.  Even if the conclusion was that the Veteran had total occupational impairment after his retirement, he did not have total social impairment.  He also did not have total social impairment prior to his retirement.  His symptoms did not result in occupational and social impairment of the type and degree required for a 100 percent rating, in other words.  While it is not dispositive, it once again is notable that the Veteran manifested only one of these symptoms (intermittent inability to perform activities of daily living).  Though quite substantial, it is reiterated that his impairment due to this symptoms and the others he manifested was somewhat less than total.  He indeed was not completely unable to interact with others.  He had at least some relationship with various family members and other Veterans.  He further interacted acceptably with VA treatment providers and a VA medical examiner.

Taking into account all of the Veteran's symptoms, GAF scores ranging from 48 to 63 were assigned during the period from September 27, 2007 through September 14, 2011.  All of the scores were 60 or below with the exception of one score of 63 in 2007.  It follows that this high score is an anomaly.  The Veteran's typical GAF scores thus signified largely consistent moderate to serious symptoms resulting in moderate to serious impairment in occupational and social functioning.  GAF scores ranging from 35 to 50 were assigned from September 15, 2011, to January 28, 2014.  There was only one score of 50 at the September 15, 2011, VA medical examination and one in March 2012, and thus they were somewhat of a high anomaly.  The Veteran's typical GAF scores thus signified largely consistent even more serious symptoms resulting in even more serious occupational and social functioning than before.  Yet it is notable that GAF scores below 31 are possible.  The Veteran's typical GAF scores thus did not signify the most severe symptoms resulting in the most severe occupational and social functioning.  

The Veteran's GAF scores for both the period from September 27, 2007 through September 14, 2011, and from September 15, 2011, to January 28, 2014, accordingly correspond fairly well with the respective ratings of 50 and 70 percent.  Like above, this is not dispositive.  Yet it supports the determinations that these ratings are more nearly approximated.  Of note is that the examiner who conducted the August 2008, November 2008, and March 2010 VA medical examinations opined that the Veteran had only occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This is the standard for a 30 percent rating.  The examiner who conducted the September 15, 2011, and January 29, 2014, VA medical examinations opined that the Veteran had occupational and social impairment with reduced reliability and productivity at first but then had total social and occupational impairment.  This is the standard for a 50 percent rating followed by a 100 percent rating.  These opinions are not dispositive.  Indeed, the Veteran's rating for both the aforementioned periods is higher than would be assigned based on them.  This supports the determination that the requirements for even higher ratings have not been met.

Consideration finally has been given to the benefit of the doubt and the assignment of a staged rating in making each finding leading to the determination that a higher initial rating is not warranted for the Veteran's service-connected PTSD either for the period from September 27, 2007 through September 14, 2011 (except December 8, 2008, to January 31, 2009), or from September 15, 2011, to January 28, 2014.  However, the preponderance of the evidence is against an initial rating higher than 50 percent during this former period and an initial rating higher than 70 percent during this latter period.  There accordingly is no doubt to resolve to the Veteran's benefit.  A staged initial rating, other than the stage already in place which has been maintained, is not warranted because the aforementioned determinations apply to the former and latter periods in their entirety.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  A three step process governs the assignment of extraschedular ratings.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must such an unusual or exceptional disability picture that the schedular rating criteria are inadequate to contemplate its symptoms.  Then there must be related factors such as frequent periods of hospitalization or marked interference with employment.  Referral finally must be made to the Under Secretary for Benefits or Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Neither the Veteran nor his representative has argued specifically for an extraschedular initial rating.  The Board finds that the Veteran's service-connected PTSD is not unusual or exceptional because the schedular rating criteria set forth above reasonably describes it.  These rating criteria contemplate his symptoms adequately, in other words.  They indeed assign ratings based on the level of occupational and social impairment due to psychiatric symptoms.  It is reiterated that not only the psychiatric symptoms listed in the General Rating Formula setting forth the rating criteria, but all such symptoms present, have been considered as required in determining this level of impairment.

Referral for consideration of the assignment of an extraschedular rating is not warranted due to the aforementioned.  Discussion of whether there are related factors thus is unnecessary.  Yet it is notable that there is no indication the Veteran has been hospitalized due to his psychiatric symptoms with the exception of the period from December 8, 2008, to January 31, 2009.  It further is reiterated that the schedular rating criteria are intended to represent average impairment in earning capacity.  The Veteran's ratings are quite high and thus account for substantial interference with employment.  Marked interference, or an even greater level, is not found through October 22, 2012, because he worked despite taking a lot of time off until then.  Any marked interference thereafter is encompassed by the assignment of a total disability rating based on individual unemployability (TDIU) effective October 23, 2012, in the May 2014 rating decision.

C.  TDIU

When a higher initial rating or higher rating is the benefit sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered if expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU essentially means that there is a physical and/or mental impairment rendering it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.

Neither the Veteran nor his representative has argued that his service-connected PTSD was so severe it rendered him unable to follow a substantially gainful occupation at any time during the applicable appeal period (e.g., prior to the October 23, 2012 effective date of the grant of a TDIU).  Indeed, a finding that the Veteran's PTSD was so severe as to warrant a TDIU prior to October 23, 2012 has not been otherwise raised by the record.  Accordingly, any further consideration of a TDIU prior to October 23, 2012 is not warranted.


ORDER

Service connection for a back disorder, to include as a result of an undiagnosed illness or as a result of a service-connected disability, is denied.

An initial rating for service-connected PTSD higher than 50 percent for the period from September 27, 2007 through September 14, 2011 (except December 8, 2008, to January 31, 2009), or higher than 70 percent for the period from September 15, 2011, to January 28, 2014, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


